             Case 1:17-cr-00196-JB-MU Document 52 Filed 10/12/18 Page 1 of 1




                                            UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF ALABAMA
                                                               I   I3 ST. JOSEPH STREET
                                                                     MOBILE, AL 36602

   CHARLES R. DIARD, JR.                                                                                               (251) 69G2371
   CLERK




                                    NOTICE AND ACKNO}VLEDGMENT OF RECEIPT


  TO COUNSEL OF RECORD


            A compact disc (CD) of   the   juror list   and   juror questionnaire is being furnished to counsel of record on a limlted

  basis'    The Court instructs counsel that the list and questíonnaires are CONFIDENTIAL and are to be used solely for

  the purpose ofassisting counsel in the exercise ofperemptory strikes, challenges for cause, and a selection         ofthejwy.
           Counsel may generate hard copies of the            jwy lists and questionnaires only for use in their office or during jury
  selection, While the client may view the          questionnaires, counsel         m¡v not nrovide   a     of the ouestionnaires to
                                                                                                                                         in-itiãls
 thei¡-g!i94.¡lor to anyone elsc. Nor should counsel allow their client or anyone else to copy information from the

 questionnaires.

           At the conclusion of trial, counsel is prohibited from retaining the CD and/or the information          conlainecl thereon

 and   MIUSI-DEüIRO'! all copies of the juror lists, juror questionnaires and answers, as well as the CD. Failure to
 comply with these instructions may result in appropriate sanctions being imposed by the Court,

           By signing a copy of this notice, counsel acknowledges that she or he has read the above notice, and agrees to

 comply with the terms and conditions therein and acknowledges that any breach of the confidentiality required herein may

 result in appropriate sanctions.

           DATED this the _            day    of                             20




                                              Counsel of Record/Consultant-Print and Sign Name




                                              Counsel of $.ecord/Consultant-Priut and Sign Nalne

Rev. 5/5/15



  CASE NAME and NUMB



Please email to the Jury Administrator at Sharron_Shamburger@alsd.uscourts.gov. Thanks.
